Exhibit 10.13.1

 

LOGO [g71270ex31.jpg]   

Principal Life Insurance Company

Raleigh, NC 27612

1-800-999-4031

A member of the Principal Financial Group®

  

THE EXECUTIVE

NONQUALIFIED “EXCESS” PLANSM

ADOPTION AGREEMENT

THIS AGREEMENT is made the 3rd day of January, 2006, by Appleton Papers Inc.
(the “Employer”), having its principal office at 825 East Wisconsin Avenue,
Appleton, WI 54912-0359 and Principal Life Insurance Company, (the “Provider”),
having its principal office at 4140 ParkLake Avenue, Suite 500, Raleigh, North
Carolina 27612.

W I T N E S S E T H:

WHEREAS, the Provider has created The Executive Nonqualified Excess PlanSM (the
“Plan”); and

WHEREAS, the Employer desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder, and shall apply to
amounts deferred after January 1, 2005, and to amounts deferred under the terms
of any predecessor plan which are not earned and vested before January 1, 2005;
and

WHEREAS, the Employer has been advised by the Provider to obtain legal and tax
advice from its professional advisors before adopting the Plan, and that the
Provider disclaims all liability for the legal and tax consequences which result
from the elections made by the Employer in this Adoption Agreement;

NOW, THEREFORE, the Employer hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

This Adoption Agreement may only be used in connection with The Executive
Nonqualified Excess PlanSM. The Provider will inform the Employer of any
amendments to the Plan or of the discontinuance or abandonment of the Plan. For
questions concerning the Plan, the Employer may call the Provider at
(919) 833-1042.



--------------------------------------------------------------------------------

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

          (a)   The administrative committee of at least three individuals
appointed by the Board to serve at the pleasure of the Board. XX    (b)  
Employer.           (c)   Other (specify):
                                         .

2.7 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

XX    (a)   Base salary. XX    (b)   Service Bonus. XX    (c)  
Performance-Based Compensation earned in a period of 12 months or more.       
   (d)   Commissions. XX    (e)   Compensation received as an Independent
Contractor reportable on Form 1099.           (f)   Other:
                                         .

2.8 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Salary Deferral Credits to such account at the
time designated below:

 

          (a)   The last business day of each Plan Year.           (b)   The
last business day of each calendar quarter during the Plan Year.           (c)  
The last business day of each month during the Plan Year.           (d)   The
last business day of each payroll period during the Plan Year. XX    (e)   Each
pay day as reported by the Employer.           (f)   Any business day on which
Salary Deferral Credits are received by the Provider.           (g)   Other:
                                         .

 

-2-



--------------------------------------------------------------------------------

2.12 Effective Date:

 

XX    (a)   This is a newly-established Plan, and the Effective Date of the Plan
is February 1, 2006.           (b)   This is an amendment and restatement of a
plan named                                                                  
with an effective date of                     . The Effective Date of this
amended and restated Plan is                     . This is amendment number
        .

2.18 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX    (a)    Age 65.           (b)    The later of age      or the
                 anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.           (c)    Other:
                                         .

2.20 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

 

Address

 

Telephone No.

 

EIN

Appleton Papers Inc.

 

825 East Wisconsin Avenue

 

(920) 734-9841

 

36-2556469

 

Appleton, WI 54912-0359

   

American Plastics

 

3606 Red Arrow Drive

 

(715) 369-9500

 

39-1712123

 

Rhinelander, WI 54501

   

C&H Packaging

 

1401 West Taylor Street

 

(715) 536-5400

 

39-1544878

 

Merrill, WI 54452-2917

   

New England Extrusion

 

18 Industrial Boulevard

 

(413) 863-3171

 

20-2033299

 

Turner Falls, MA 01376

   

 

2.22 Plan: The name of the Plan as applied to the Employer is

The Executive Nonqualified Excess Plan of Appleton Papers Inc.

 

-3-



--------------------------------------------------------------------------------

2.23 Plan Administrator: The Plan Administrator shall be:

 

          (a)   Committee. XX    (b)   Employer.           (c)   Other:
                                             .

2.25 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.34 Trust:

 

          (a)   The Employer does desire to establish a “rabbi” trust for the
purpose of setting aside assets of the Employer contributed thereto for the
payment of benefits under the Plan. XX    (b)   The Employer does not desire to
establish a “rabbi” trust for the purpose of setting aside assets of the
Employer contributed thereto for the payment of benefits under the Plan.       
   (c)   The Employer desires to establish a “rabbi” trust for the purpose of
setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan upon the occurrence of a Change in Control.

 

-4-



--------------------------------------------------------------------------------

4.1 Salary Deferral Credits: Subject to the limitations in Section 4.1 of the
Plan, a Participant may elect to have his Compensation (as selected in
Section 2.7 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX    (a)   Base salary:         minimum deferral: $             or 2%        
maximum deferral: $             or 50% XX    (b)   Service Bonus:        
minimum deferral: $             or 2%         maximum deferral: $             or
75% XX    (c)   Performance-Based Compensation:         minimum deferral:
$             or 2%         maximum deferral: $             or 75%           (d)
  Commission:         minimum deferral: $             or             %        
maximum deferral: $             or             % XX    (e)   1099 Income:     
   minimum deferral: $             or             %         maximum deferral:
$             or 100%           (f)   Salary deferral credits not allowed.

 

-5-



--------------------------------------------------------------------------------

4.2 Employer Credits: The Employer will make Employer Credits in the following
manner:

 

XX    (a) Employer Matching Credits: The Employer may make matching credits to
the Deferred Compensation
Account of each Participant in an amount determined as follows:    XX   (i)   An
amount determined each Plan Year by the Employer.             (ii)   Other:
                                                         . XX    (b) Employer
Profit Sharing Credits: The Employer may make profit sharing credits to the
Deferred
Compensation Account of each Active Participant in an amount determined as
follows:    XX   (i)   An amount determined each Plan Year by the Employer.   
         (ii)   Other:                                         
                        .           (c)   Other:
                                                 .           (d)   Employer
Credits not allowed.

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

          (a)   An amount to be determined by the Committee.           (b)  
Other:                                                                  . XX   
(c)   No additional benefits.

-6-



--------------------------------------------------------------------------------

5.4 In-Service Distributions: In-service accounts are permitted under the Plan:

 

XX    (a)   Yes, with respect to:      XX   Salary Deferral Credits only.     
         Employer Credits only.               Salary Deferral and Employer
Credits.      In-service distributions may be made in the following manner:     
XX   Single lump sum payment.      XX   Annual installment payments over no more
than 5 years.      If applicable, amounts not vested at the specified time of
distribution will be:               Forfeited               Distributed annually
when vested           (b)   No in-service distributions permitted.

5.5 Education Distributions: Education accounts are permitted under the Plan:

 

XX    (a)   Yes, with respect to:      XX   Salary Deferral Credits only.     
         Employer Credits only.               Salary Deferral and Employer
Credits.      Education distributions may be made in the following manner:     
XX   Single lump sum payment.      XX   Annual installment payments over no more
than 5 years.      If applicable, amounts not vested at the specified time of
distribution will be:               Forfeited               Distributed annually
when vested           (b)   No education distributions permitted.

 

-7-



--------------------------------------------------------------------------------

6.1 Payment Options: Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Salary Deferral Agreement:

 

1.    Separation from Service XX    (a)   A lump sum in cash as soon as
practicable following the date of the Qualifying Distribution Event. XX    (b)  
Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan not to exceed 5 years.           (c)  
Other:                                                          . 2.    Death XX
   (a)   A lump sum in cash as soon as practicable following the date of the
Qualifying Distribution Event.           (b)   Approximately equal annual
installments over a term certain as elected by the Participant upon his entry
into the Plan not to exceed      years.           (c)   Other:
                                                         . 3.    Disability XX
   (a)   A lump sum in cash as soon as practicable following the date of the
Qualifying Distribution Event. XX    (b)   Approximately equal annual
installments over a term certain as elected by the Participant upon his entry
into the Plan not to exceed 5 years.           (c)   Other:
                                                         .

 

-8-



--------------------------------------------------------------------------------

7. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon first to occur of the following
events:

 

XX    (a)   Normal Retirement Age.       XX    (b)   Death.       XX    (c)  
Disability.       XX    (d)   Change in Control          (e)  
Other:                                                                  .    XX
   (f)   Satisfaction of the vesting requirement specified below:    XX  
Employer Matching Credits:                                       (i)   
Immediate 100% vesting.                (ii)    100% vesting after      Years of
Service.                (iii)    100% vesting at age     .                XX   
(iv)   

Number of Years

of Service

  

Vested
Percentage

                Less than 1    0 %                               1    20 %      
                        2    40 %                               3    60 %      
                        4    80 %                               5    100%      
                        6                %                               7   
            %                               8                %              
                9                %                               10 or more   
            %         For this purpose, Years of Service of a Participant shall
be calculated from the date designated below:      XX    (1)    First Day of
Service.                      (2)    Effective Date of the Plan Participation.
               (3)    Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Matching Credit is made to his or her
Deferred Compensation Account. Notwithstanding the vesting schedule elected
above, all Employer Matching Credits to the Deferred Compensation Account shall
be 100% vested upon the following event(s):
                                                         .

 

-9-



--------------------------------------------------------------------------------

XX    Employer Profit Sharing Credits:                    (i)    Immediate 100%
vesting.                 (ii)    100% vesting after      Years of Service.   
          (iii)    100% vesting at age     .        

XX

   (iv)   

Number of Years

of Service

  

Vested

Percentage

              Less than 1                    0 %                             1
   20 %                             2    40 %                             3   
60 %                             4    80 %                             5    100%
                            6                %                             7   
            %                             8                %            
                9                %                             10 or more   
            %       For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:    XX    (1)    First Day of Service.
                (2)    Effective Date of the Plan Participation.             
(3)    Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Profit Sharing Credit is made to his or her Deferred
Compensation Account. Notwithstanding the vesting schedule elected above, all
Employer Profit Sharing Credits to the Deferred Compensation Account shall be
100% vested upon the following event(s):
                                                 .

 

-10-



--------------------------------------------------------------------------------

          Other Employer Credits:                 (i)    Immediate 100% vesting.
             (ii)    100% vesting after      Years of Service.             
(iii)    100% vesting at age     .                (iv)   

Number of Years

of Service

  

Vested
Percentage

              Less than 1                                %            
                1                %                             2   
            %                             3                %            
                4                %                             5   
            %                             6                %            
                7                %                             8   
            %                             9                %            
                10 or more                %       For this purpose, Years of
Service of a Participant shall be calculated from the date designated below:   
          (1)    First Day of Service.              (2)    Effective Date of the
Plan Participation.              (3)    Each Crediting Date. Under this option
(3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Credit is made to his
or her Deferred Compensation Account. Notwithstanding the vesting schedule
elected above, all other Employer Credits to the Deferred Compensation Account
shall be 100% vested upon the following event(s):
                                             .

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section              of the Plan
shall be amended to read as provided in attached Exhibit             .

 

XX    There are no amendments to the Plan.

 

-11-



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of Wisconsin, except
to the extent that such laws are superseded by ERISA and the applicable
provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above stated.

 

Appleton Papers Inc. Name of Employer By:  

/s/ Paul Karch

  Authorized Person

The Plan is adopted by the following Participating Employers:

 

American Plastics Name of Employer By:  

/s/ Paul Karch

  Authorized Person C&H Packaging Name of Employer By:  

/s/ Paul Karch

  Authorized Person New England Extrusion Name of Employer By:  

/s/ Paul Karch

  Authorized Person

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. The Provider disclaims all liability for the legal and
tax consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

-12-



--------------------------------------------------------------------------------

This page is intentionally left blank.

 

-13-